COURT OF APPEALS
SANDEE BRYAN MARION              FOURTH COURT OF APPEALS DISTRICT                  KEITH E. HOTTLE,
  CHIEF JUSTICE                    CADENA-REEVES JUSTICE CENTER                     CLERK OF THE
REBECA C. MARTINEZ                    300 DOLOROSA, SUITE 3200                         COURT
PATRICIA O. ALVAREZ                 SAN ANTONIO, TEXAS 78205-3037
LUZ ELENA D. CHAPA                WWW.TXCOURTS.GOV/4THCOA.ASPX
IRENE RIOS                                                                            TELEPHONE
BETH WATKINS                                                                         (210) 335-2635
LIZA A. RODRIGUEZ
  JUSTICES                                                                          FACSIMILE NO.
                                                                                     (210) 335-2762


                                         August 1, 2019

        Carissa L. Beene                                Keith M. Henneke
        1106 San Antonio St.                            Special Assistant County
        Austin, TX 78701                                Attorney
        * DELIVERED VIA E-MAIL *                        Travis County Attorney's Office
                                                        P. O. Box 1748
        Leslie W. Dippel                                Austin, TX 78767
        Assistant Travis County Attorney                * DELIVERED VIA E-MAIL *
        P. O. Box 1748
        Austin, TX 78767
        * DELIVERED VIA E-MAIL *

        RE:    Court of Appeals Number: 04-19-00373-CV
               Trial Court Case Number:    18-1071-C425
               Style: Carissa L. Beene
                      v.
                      David Puryear, Cynthia Bourland, Scott Field, Keith Henneke, and
               David Escamilla

                Enclosed please find the order which the Honorable Court of Appeals has
        issued in reference to the above styled and numbered cause.

               If you should have any questions, please do not hesitate to contact me.


                                                             Very truly yours,
                                                             KEITH E. HOTTLE,
                                                             Clerk of Court

                                                            ______________________
                                                             Cecilia Phillips
                                                             Deputy Clerk, Ext. 5-3221


        cc: Cynthia Wilson Veidt (DELIVERED VIA E-MAIL)
        Patrick M. Kelly (DELIVERED VIA E-MAIL)
                           Fourth Court of Appeals
                                  San Antonio, Texas
                                        August 1, 2019

                                     No. 04-19-00373-CV

                                      Carissa L. BEENE,
                                          Appellants

                                               v.

    David PURYEAR, Cynthia Bourland, Scott Field, Keith Henneke, and David Escamilla,
                                     Appellees

               From the 425th Judicial District Court, Williamson County, Texas
                                Trial Court No. 18-1071-C425
                               David Peeples, Judge Presiding


                                        ORDER
       On July 11, 2019, the appellants in appeals No. 04-19-00373-CV and No. 04-19-00374-
CV filed a joint motion requesting that the appeals be consolidated and for an extension of time
in which to file their briefs. On July 22, 2019, appellees filed a response opposing the
appellants’ motion to consolidate.

       The appellants’ joint motion to consolidate is DENIED. The motion for extension of
time in which to file the appellant’s briefs in appeal No. 04-19-00373-CV is GRANTED. The
appellant’s brief in appeal No. 04-19-00373-CV is due on or before September 3, 2019.



                                                    _________________________________
                                                    Irene Rios, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of August, 2019.


                                                    ___________________________________
                                                    KEITH E. HOTTLE,
                                                    Clerk of Court
                                                MINUTES
                                             Court of Appeals
                                      Fourth Court of Appeals District
                                            San Antonio, Texas


                                              August 1, 2019

                                           No. 04-19-00373-CV

                                            Carissa L. BEENE,
                                                Appellants

                                                     v.

    David PURYEAR, Cynthia Bourland, Scott Field, Keith Henneke, and David Escamilla,
                                     Appellees

                  From the 425th Judicial District Court, Williamson County, Texas
                                   Trial Court No. 18-1071-C425
                                  David Peeples, Judge Presiding


                                              ORDER

       On July 11, 2019, the appellants in appeals No. 04-19-00373-CV and No. 04-19-00374-
CV filed a joint motion requesting that the appeals be consolidated and for an extension of time
in which to file their briefs. On July 22, 2019, appellees filed a response opposing the
appellants’ motion to consolidate.

       The appellants’ joint motion to consolidate is DENIED. The motion for extension of
time in which to file the appellant’s briefs in appeal No. 04-19-00373-CV is GRANTED. The
appellant’s brief in appeal No. 04-19-00373-CV is due on or before September 3, 2019.



                                                          /s/ Irene Rios
                                                          Irene Rios, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of August, 2019.


                                                          /s/ Keith E. Hottle
                                                          KEITH E. HOTTLE,
                                                          Clerk of Court



Entered this 1st day of August 2019